ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent John W. Mueller has committed unprofessional and criminal conduct by making harassing phone calls to a client, resulting in respondent pleading guilty to the mis*78demeanor offense of violating Minn.Stat. § 609.79; and
WHEREAS, the Director and respondent have entered into a stipulation wherein respondent waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and unconditionally admits the allegations of the petition and in which they jointly recommend that the appropriate discipline is a public reprimand, payment of $750 in costs pursuant to Rule 24, and 2 years’ unsupervised probation conditioned on respondent’s compliance with the terms of his criminal probation and his continuing therapy with his treating licensed psychologist, or other appropriate therapists as agreed upon by the Director and respondent, for the duration of his 1-year criminal probation, furnishing quarterly reports from his therapist verifying his attendance and progress and, further, at the end of the first year of probation, that respondent shall provide a report of his therapist stating whether therapy for a second year is indicated, in which case he shall continue in therapy during the second year of probation, continuing to provide quarterly reports verifying his attendance and progress. Respondent agrees to furnish any authorizations necessary to assure compliance; and
WHEREAS, this court has independently reviewed the record and agrees with the recommended disposition,
IT IS HEREBY ORDERED that respondent John W. Mueller is publicly reprimanded and is placed on 2 years’ unsupervised probation on the conditions set out above. The Director is awarded costs in the amount of $750 pursuant to Rule 24.
BY THE COURT:
/s/ Mary Jeanne Coyne Mary Jeanne Coyne Associate Justice